EXHIBIT A

 
RECEIVED

 

 

DEC 2 1
IN THE CIRCUIT COURT FOR, Montgomery County ante
een rk of the Circuit Court
CIVIL - NON-DOMESTIC CASE INFORMATION REP ty Md
DIRECTIONS y, MiG.

Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-11 1{a).
Defendant: You must file an Information Report as required by Rule 2-323{h).

THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

FORM FILED BY: PLAINTIFF ODEFENDANT CASE NUMBER__LbD 445 =V |

 

ee

CASE NAME; Diana Membreno yg, Atlanta Restaurant Partners, LLC et al.
Plaintiil Defendant

PARTY'S NAME; Diana Membreno PHONE: (301) 979-1647.

 

PARTY'S ADDRESS: 4723 Baltimore Avenue Hyattsville, MD 20781
PARTY'S E-MAIL: dayana.membreno@gmail.com

If represented by an attorney:

PARTY'S ATTORNEY'S NAME; Jonathan C, Puth PHONE: (202) 602-6500
PARTY'S ATTORNEY'S ADDRESS: 1400 16th St, NW, Suite 450, Washington, DC 20036
PARTY'S ATTORNEY'S E-MAIL: jputh@correiaputh,com

JURY DEMAND? Yes CINo

RELATED CASE PENDING? ClYes &No If yes, Case #(s), if known:
ANTICIPATED LENGTH OF TRIAL?: |. hours __>_days

 

 

 

PLEADING TYPE
New Case: Original Cl Administrative Appeal © Appeal

Existing Case: OPost-Judgment OAmendment
Uf filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

apes tos oO Government PUBLIC Law 4 Constructive Trust
tags ttorney Grievance ontempt
3 Assault and 8 ater ercial Product Liability “Bond Forfeiture Remission CJ Deposition Notice
(1) Conspiracy PROPERTY O Civil Rights C1 Dist Ct Mtn Appeal
OJ Conversion C) Adverse Possession O County/Mncpl Code/Ord 1 Financial
CJ Defamation Breach of Lease 0 Election Law ©) Grand Jury/Petit Jury
O False Arrest/Imprisonment Detinue {Eminent Domain/Condemn,Q Miscellaneous
Fraud Eien OEnvironment (] Perpetuate Testimony/Evidence
TLead Paint-DOBof Forcible Entry/Deiainer FJEror Coram Nobis FA Prod. of Documents Reg.
i aneas Corpus ers!
Yeingest ric igeaoare Gea Sec ne
CO Malicious Prosecution 1 Residential O Prisoner Rights 4 Set Aside Deed
: . . o : Special Adm. - Aity
(J Malpractice-Medical O Currency or Vehicle Public [nfo. Act Records (J Subpoena Issue/Quash
O) Matlpractice-Professional © Deed of Trust CO) Quarantine/Isolation O Trust Established
J Misrepresentation 5 Land Instatlments — O) Writ of Certiorari Fy Trustee Substitution/Removal
Motor Tort ten itness Appearance-Compel
( Negligence Ss Mortgage ; aa PLOYMENT PEACE ORDER P
5 Premises Liability OsatenenConlo.”  ClConspiracy CJ Peace Order
Product Liability O Forfeiture of Property / 6 EEO/HR EQUITY
Specific Performance Personal Item OFLsa I Declaratory Judgment
Toxic Tort ©) Fraudulent Conveyance G FMLA Cl Equitable Relie
wena Death o Landlord-Tenant O) Workers’ Compensation @ Injunetive Relief
CONTRACT qo Mechanic's Lien Wrongful Termination Mandamus
CT Asbestos C) Ownership INDEPENDENT HER i
O) Breach a Partition/Sale in Lica © PROCEEDINGS FlPacndly Sait
A Business and Commercial q Quiet T ie ol Assumption of Jurisdiction J Grantor in Possession
(Cont'd) CJ Return of Seized Property Authorized Sale O Maryland Insurance Administration
O) Construction CJ Right of Redemption (J Attorney Appointment  ) Miscellaneous
Debt O Tenant Holding Over 4 GBody Attachment Issuance D Specific Transaction
O Fraud Commission issuance CO) Structured Settlements

CC-DCM-002 (Rev. 04/2017) Page [ of 3

 
 

IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |

O Abatement QO arnings Withholding © Judgment-Interest 0 Return of Property

O Administrative Action Enrollment Gjudgment-Summary Sale of Property
Appointment of Receiver Expungement Liability a Specific Performance
Arbitration ( Findings of Fact Coral Examination © Writ-Error Coram Nobis

OC) Asset Determination © Foreclosure Corder GO Writ-Execution

0 Attachment b/f Judgment & Injunction Clownership of Property O Writ-Garnish Property

OCease & Desist Order OJudgment-Affidavit CO Partition of Property O writ-Garnish Wages

O)Condemn Bldg Judgment-Attorney FeesC] Peace Order C Writ-Habeas Corpus

O Contempt g Judgment-Confessed [J Possession Writ Mandamus

Court Costs/Fees © judgment-Consent O production of Records TUT Ossession

Damages-Compensatory & Judgment-Declaratory {Quarantine/Isolation Order

Damages-Punitive CJudgment-Default Reinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

OLiability is conceded. OLiability is not conceded, but is not seriously in dispute. Liability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

[J Under $10,000 $10,000 - $30,000 C3 $30,000 - $100,000 Over $100,000

C Medical Bills $ C3 Wage Loss § O Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

 

A, Mediation Yes ONo C. Settlement Conference &Yes No
B. Arbitration CfYes INO D. Neutral Evaluation OYes No
SPECIAL REQUIREMENTS

 

Ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041
0 {f you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL

With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
TRIAL,

 

 

{Case will be tracked accordingly)
© 1/2 day of trial or less © 3 days of trial time

| day of trial time More than 3 days of trial time
[12 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For ail jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

O Expedited- Trial within 7 months of 0) Standard - Trial within 18 months of
Defendant's response Defendant's response

 

 

EMERGENCY RELIEF REQUESTED

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3

 
 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Mad. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

Ct Expedited - Trial within 7 months of O Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW,

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

oO Expedited Trial 60 to 120 days from notice. Non-jury matters.

O civil-Short Trial 210 days from first answer.

[1 Civil-Standard Trial 360 days from first answer,

CO custom Scheduling order entered by individual judge.

CJ Asbestos Special scheduling order.

CJ Lead Paint Fill in: Birth Date of youngest plaintiff we
1] Tax Sale Foreclosures Special scheduling order.

ma Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

7 Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

CJ Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) | Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

(JExtended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tert or
(Trial Date-345 days) — Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

 

Insolvency,
0 Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Ma}
(Trial Date-450 days) — Product Liabilities, Other Complex Cases. 4

 

 

 

December 21, 2018

 

 
 

 

 

 

 

: Vale Signature of Counsel / Party
Correia & Puth, PLLC,1400 16th St., Suite 450 Jonathan C. Puth
Address .
Washington ine 90036 Printed Name
City State Zip Code

CC-DCM-002 (Rev, 04/2017) Page 3 of 3

 
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

DIANA MEMBRENO

4723 Baltimore Avenue

Hyatisville, MD 20781 |
Plaintiff,

¥v.

ATLANTA RESTAURANT PARTNERS, LLC

1760 Peachtree St., Suite 200
Atlanta, Georgia 30309

Serve Resident Agent:
Burgess Law, LLC

8640 Ridgely’s Choice Dr., Ste 201A

Nottingham, MD 21236,

JACKMONT ADMINSTRATIVE SERVICES,

LLC
1760 Peachtree St., Suite 200
Atlanta, Georgia 30309
Serve Registered Agent:
Daniel J. Halpern
1760 Peachiree St., Suite 200
Atlanta, GA 30309,

JACKMONT HOSPITALITY, INC.
1760 Peachtree St., Suite 200
Atlanta, Georgia 30309
Serve Registered Agent:
Daniel J. Halpern, CEO
1760 Peachiree St., Suite 200
Atlanta, GA 30309,

TGI FRIDAY’S

12281 Tech Rd.

Silver Spring, MD 20904

Serve:

Kevin Smith
General Manager
12281 Tech Rd.
Silver Spring, MD 20904,

Defendants.

Nel el Nel el tc Ngee” nat mae et Set Me cat” agape Met Some Sapa age Nagel atl nt ae! ae Monge Ne Smee Met Nee!” nee Set Shei el Sar Mngt ene” Snel et Sim” aee! egeeet” “eegset” eee” “ee “ege! Soma Sooner enamine” “maa

 

Civil No.

UWdI4S-V

RECEIVED

pec 21 2018

Court
rk of the Ciycur
Montgomery Court Me

 
COMPLAINT AND DEMAND FOR A JURY TRIAL
Gender Identity Discrimination, Sex Discrimination, and Hostile Work Environment in
Violation of the Montgomery County Human Rights Law and the Maryland Fair
Employment Practices Act

COMES now the Plaintiff, Diana Membreno, by and through her attorneys Correia &
Puth, PLLC, and for her Complaint states as follows:

1. Despite a successful nine-year career with TGI Friday’s marked by raises,
promotions, and awards and absence of discipline, Defendants subjected Diana Membreno to a
hostile work environment and fired her in January 2017 because she is transgender. Beginning
in 2007, Ms. Membreno transitioned to conform her outward appearance with her gender identity
(female), use the name “Diana,” and be referred to by female pronouns. One of Defendants’
Managers, however, routinely referred to Ms. Membreno as a “man” and with male pronouns,
refused to call her “Diana,” prohibited her from using the women’s restroom, treated her with
hostility, and reduced her work hours. Similarly, Defendants’ Kitchen Manager repeatedly
called Ms. Membreno “culero” (a vulgar slur meaning “faggot”), pushed her physically, cut her
hours, and hurled degrading insults at her. Nonetheless, Ms. Membreno worked hard and
performed well, and was chosen from among her peers to train personnel at new TGI Friday’s
locations operated by Defendants in other cities. When a different manager who had been
supportive of her transferred to another location in late 2016, however, the Kitchen Manager told
Ms. Membreno she had no one left to protect her. Defendants terminated Ms. Membreno within
two months on false pretenses based on a supposed unexcused absence. By subjecting Ms.

Membreno to a hostile environment and unlawfully discharging her, Defendants discriminated

against Ms. Membreno because of her gender identity and her sex in violation of county and

state law.

 
PARTIES

2. Plaintiff Diana Membreno is an adult female resident of Maryland. Plaintiff is
transgender.
3. Defendant Atlanta Restaurant Partners, LLC is a Georgia corporation authorized

to do business in Maryland, and is doing business in Montgomery County at the 12281 Tech Rd.
location of TGI Friday’s in Silver Spring, MD. Defendant Atlanta Restaurant Partners, LLC is
an employer within the meaning of the Montgomery Cty. Code § 27-6 and Md. Code Ann., State
Gov't § 20-601 (d).

4, Defendant Jackmont Administrative Services, LLC is a Georgia corporation doing
business in the State of Maryland in Montgomery County at the 12281 Tech Rd. location of TGI
Friday’s in Silver Spring, MD. Defendant Jackmont Administrative Services, LLC is an
employer within the meaning of the Montgomery Cty, Code § 27-6 and Md, Code Ann., State
Gov't § 20-601 (d).

5. Defendant Jackmont Hospitality, Inc. is a Georgia corporation doing business in
the State of Maryland in Montgomery County at the 12281 Tech Rd. location of TGI Friday’s in
Silver Spring, MD. Defendant Jackmont Hospitality, Inc. is an employer within the meaning of
the Montgomery Cty. Code § 27-6 and Md. Code Ann., State Gov’t § 20-601(d).

6. Each of the above-named Defendants (Atlanta Restaurant Partners, LLC,
Jackmont Administrative Services, LLC, and Jackmont Hospitality, Inc.) paid wages to Plaintiff
Membreno for work she performed at the TGI Friday’s location at 12281 Tech Road, Silver

Spring, Maryland 20904. Those entities are hereinafter referred to collectively as “Defendants”

or “TGI Friday’s.”

 
JURISDICTION

7. This Court has original jurisdiction over this action pursuant to Md. Code Ann.,
Cts. & Jud. Proc., § 1-501 because this action arises under the laws of Montgomery County,
Montgomery Cty, Code § 27-19, and the State of Maryland, Md. Code Ann., State Gov’t § 20-
606.

8. This Court has personal jurisdiction over Defendants pursuant ta Md. Code Ann.,
Cts. & Jud. Proc., § 6-103(b)(1), because Defendants transact business in the State of Maryland,
including in Montgomery County at the TGI Friday’s location at 12281 Tech Road, Silver
Spring, Maryland.

9. Venue properly lies in this Court pursuant to Md. Code Ann., Cts. & Jud. Proc., §
6-201(a) because most of the acts and omissions complained of herein occurred in Montgomery
County, Maryland.

10. In March 2017, Ms. Membreno timely filed a charge of discrimination on the
basis of sex and gender identity with a state or federal agency charged with civil rights
enforcement. Specifically, Ms. Membreno filed her charge with the Maryland Commission on
Civil Rights, which was cross-filed with the U.S. Equal Employment Opportunity Commission.
In her charge, Ms. Membreno alleged that TGI Friday’s subjected her to a hostile work
environment and that it terminated her on January 4, 2017 for discriminatory reasons. Ms.
Membreno filed her charge less than three months after TGI Friday’s fired her.

11. More than 45 days have elapsed since Ms. Membreno filed her charge of

discrimination, and less than two years have elapsed since TGI Friday’s terminated Ms.

Membreno’s employment.

 
FACTS GIVING RISE TO RELIEF

12. Ms. Membreno is a 37 year old transgender woman. Although she was
designated as male at birth, Ms. Membreno has a gender-related appearance, expression, image,
identity, and behavior of a female. For over a decade, she has expressed and presented her
gender as female, used female pronouns, and used the name “Diana.” As part of her transition,
Ms. Membreno has undertaken gender-affirming therapies and procedures.

13. By wearing female clothes, using a female name, and undergoing gender-
affirming therapies, Ms. Membreno does not conform to the stereotypes associated with her
assigned sex and/or gender at birth, male.

14. In 2014, Ms. Membreno legally changed her name to “Diana.”

15. Transition is the process by which a person brings their outer appearance into
closer alignment with their gender identity, or affirmed gender.

16. Treatment does not make a transgender person more of a man or more of a
woman; rather, the person’s gender identity already exists and defines their gender, just as it does
for non-transgender people.

17, By the time she began work with TGI Friday’s in 2007, Ms. Membreno had
undertaken changes to conform her gender-related appearance, expression, image, and behavior
to her female gender identity.

18. In response to an opening for an available position, Ms. Membreno interviewed
for a jod at TGI Friday’s in late 2007 to work in the kitchen. Ms. Membreno presented as female
in manner of dress and appearance, but her application listed her male name. She was told at the
interview that TGI Friday’s would call her with respect to available jobs, however no one from

TGI Friday’s contacted her to follow up.

 
19. Thereafter, Ms. Membreno applied for the same job at TGI Friday’s dressed in
men’s clothing. Defendants’ General Manager Patricia hired her for the position. Ms. Membreno
worked as an employee of the TGI Friday’s kitchen staff beginning in late 2007.

20. After her hire, Ms. Membreno wore female-gendered clothing to work, grew her
hair longer, used the women’s restroom, and requested that co-workers and superiors call her by
her chosen name “Diana.”

21. Notwithstanding Ms. Membreno’s gender identity, outward appearance as female,
and her chosen name, General Manager Patricia outwardly and frequently expressed hostility
toward Ms. Membreno’s gender identity and expression. For instance, even though Ms.
Membreno presented as female and requested that she be referred to as a female and by the name
Diana, Patricia repeatedly called Ms. Membreno a “man” and referred to her by male pronouns.
Patricia intentionally introduced Ms. Membrena to new hires using her male name and wrote her
male name on shift schedules.

22. Ms. Membreno asked Defendants’ Manager Patricia to change her name in
Defendants’ computer systems to “Diana.” Patricia refused to do so.

23. Patricia also exhibited hostility toward Ms. Membreno for using the women’s
restroom, even though it caused no apparent disruption to the workplace, In the summer of
2010, for instance, Defendants’ Manager Patricia called Ms. Membreno into her office and stated
that she could no longer use the women’s restroom because Patricia had received complaints that
it was dirty, specifically that the toilet seats were wet. Patricia claimed that Ms. Membreno had
caused the mess by urinating standing up like a man. Ms. Membreno was embarrassed and

ashamed by Patricia’s accusations. Patricia's harassment toward Ms. Membreno because of her

 
restroom use caused Ms. Membreno to limit her water intake and otherwise avoid using the
restroom over the course of her entire shift.

24, Patricia reduced Ms, Membreno’s schedule from four days per week to two for no
apparent reason. Additionally, whenever Patricia determined a shift that Ms. Membreno was
working was overstaffed, Patricia always chose Ms. Membreno to be sent home first, while non-
transgender employees were not treated in this manner.

25. In 2011, Mr. Mark Morris became General Manager at Defendants’ Silver Spring
TGI Friday’s location. Unlike Patricia, Mr. Morris was not hostile toward Ms. Membreno and
he used her chosen name and gender pronouns,

26. | Ms. Membreno’s work performance met and exceeded Defendants’ expectations.
In ot around 2012, Defendants gave Ms. Membreno additional responsibilities as an assistant to
the Kitchen Manager. Because of her good work and additional responsibilities, Ms. Membreno
was awarded several raises, resulting in her pay increasing from $9.00 per hour to $14.50 per
hour.

27. Asa result of her strong work performance and mastery of various cooking
responsibilities, Ms. Membreno was selected in 2012 to attend a three-day training in Columbia,
Maryland to qualify her to serve as a trainer of kitchen staff for other TGI Friday’s locations in
and outside of Maryland. Defendants sent Ms. Membreno to Atlanta in 2012 and to Baltimore in
2016 for several weeks each in order to train staff and assist with the opening of new TGI
Friday’s restaurants in those cities.

28. A coworker named Daniela also expressed hostility toward Ms. Membreno
because of her gender identity. For instance, when male colleagues appeared to express romantic

interest in Ms. Membreno, Daniela intervened with hostility, outed Ms. Membreno as

 
transgender, and told male colleagues that Ms. Membreno was a “man.” Daniela expressed
disdain toward Ms. Membreno and told her, “You’re never going to be a woman like me.” Ms.
Membreno complained to Mr. Morris about the hostile work environment fostered by Daniela in

or around 2014.

29.  TGI Friday’s promoted Mr. Roberto Lainez to Kitchen Manager in or around
2015. Mr. Lainez routinely subjected Ms. Membreno to hostility because of her gender identity,
Mr. Lainez referred to Ms. Membreno using male pronouns and repeatedly called her “culero,” a
vulgar and derisive slang term used in Central America for the word “faggot.” Mr. Lainez called
Ms. Membreno “culero” (“faggot”) directly to her face, and referred to Ms. Membreno as
“culero” (“faggot”) in conversations with her coworkers.

30. On one occasion, after Mr, Lainez’s earlier than usual arrival to work was noted
by Ms. Membreno, Mr. Lainez marched at Ms. Membreno, aggressively asked, “What is your
problem, culero?”, and physically pushed her. Ms. Membreno felt humiliated by his comment
and actions and began to cry. Ms. Membreno was anguished by his actions and left work early.

31. After Mr. Lainez learned that Ms. Membreno received a higher salary than he did,
he told coworkers in Spanish, “How is it that that culero (“faggot”) makes more than I do?”

32. Mr. Lainez told coworkers that he could not believe Ms. Membreno had a
boyfriend, stating in Spanish, “How could a man want to be with another man?”

33. Because of her good work and dedication to her job, Defendants recognized Ms.
Membreno as “Employee of the Month” twice in 2016, in February and again in June.

34, — In June 2016, Ms. Membreno asked Mr. Lainez if she could take a day off, which
he approved. As was the usual procedure, Mr. Lainez did not ask Ms. Membreno to find another

employee to work her shift. After her day off, however, Mr, Lainez cut Ms. Membreno’s hours.

 
While prior to that time Ms. Membreno had been scheduled to work four days per weck, Mr.
Lainez thereafter scheduled her to work three days per week. Additionally, Mr. Lainez took
away Ms. Membreno’s assistant responsibilities.

35. Ms. Membreno complained to Defendants’ General Manager Mr, Morris about
Mr. Lainez’s hostility toward her. Ms. Membreno told Mr. Morris that Mr. Lainez had cut her
hours and took away her assistant responsibilities. Mr. Mortis responded that he would speak to
Mr. Lainez about the situation.

36. | Mr. Lainez told coworkers that Ms. Membreno makes too much money “for what
she is,” referring to her gender identity as a reason for reducing her hours.

37. In approximately October 2016, Mr. Morris left as General Manager of
Defendants’ Silver Spring TGI Friday’s location.

38. Affer learning of Mr. Morris’s departure, Mr. Lainez told Ms. Membreno in front
of coworkers that she no longer has Mr. Morris to protect her, Mr. Lainez referred to Ms,
Membreno by male pronouns and told coworkers, “He’s not going to have anyone to defend
him.”

39. Mr, Lainez stated in the workplace that Mr. Morris only protected Ms, Membreno
because his daughter is “rara,” which translates as “strange one” and is a Spanish slang term
applied to lesbians.

40. On November 17, 2016, Ms. Membreno sent Mr. Lainez a text message to request
off the following Thursday, November 19. Mr. Lainez approved the request without requiring
that Ms. Membreno find another employee to work her shift. Prior to that time, Ms. Membreno
had been scheduled to work three days per week; Mr. Lainez thereafter scheduled her to work

just two days per week,

 
41, On December 21, 2016, Ms. Membrenos sent Mr. Lainez a text message to
request off December 24, Mr. Lainez responded to Ms. Membreno’s message with “Quien la va
a cubrir?” or “Who will cover you?”

42. Mr, Lainez’s response surprised Ms. Membreno. In all the years she had worked
with Defendants, she had never been asked to find another employee to cover her shift when
requesting a day off. Additionally, Ms. Membreno knew of no other employee that had been
told to find another employee to cover his or her shift when requesting a day off. Consequently,
on her next scheduled shift on December 23, 2016, Ms. Membreno asked Shift Manager German
whether she used the correct protocol to take December 24 off by texting Mr. Lainez notice of
her request days in advance, German told Ms. Membreno that she could take the day off on
December 24. German stated that she did use the correct protocol and that she was not required
to find a replacement for the shift.

43. On December 26, Ms. Membreno looked at the schedule and found that she was
not scheduled for any hours for the following week.

44. Ms. Membreno called Defendants and spoke to General Manager Kendrick
Pittman. Mr. Pittman expressed surprise that Ms. Membreno was not on the schedule. He told
Ms. Membreno that he would look into the issue and get back to her. Mr. Pittman never
contacted Ms. Membreno.

45. | Ms. Membreno then communicated with John Faison, Director of Operations for
Jackmont Hospitality, Inc., to ask about her hours and her job. Mr. Faison told Ms. Membreno

that he would look into the situation and contact her back. Mr, Faison never contacted Ms.

Membreno.

10

 
46. On January 4, 2017, Ms. Membreno went to Defendants’ Silver Spring TGI
Friday’s location to find out why she was not scheduled to work and to check her next-scheduled
work hours. Mr. Pittman and Mr. Lainez informed Ms. Membreno that she was being terminated
and handed her a termination form which stated that the reason for her termination was her
failure to get her December 24, 2016 shift covered.

47. Prior to January 4, 2017, Ms. Membreno had not received any prior discipline
while working for Defendants.

48. Prior to January 4, 2017, Ms. Membreno had not been informed of a protocol at
Defendants’ Silver Spring TGI Friday’s location requiring employees to find another worker to
fill shifts when taking a day off.

49. Prior to January 4, 2017, no employee or agent for Defendants had issued any
written discipline to Ms. Membreno.

50. Prior to January 4, 2017, Ms. Membreno received no notice that not working on
December 24 could result in termination.

COUNT I
Gender Identity Discrimination in Violation of the
Montgomery County Human Rights Law

51. Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

52. Plaintiff is a transgender woman.

53. Defendants took adverse actions against Ms. Membreno and terminated Ms.
Membreno because of her gender identity.

54. Defendants discriminated against Plaintiff because of her gender identity in

violation of the Montgomery County Human Rights Law, Montgomery Cty. Code § 27-19.

li

 
55. Asa direct and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

56. Defendants committed these acts with reckless indifference to Plaintiffs
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill
will or evil motive, in order to deliberately and willfully injure Plaintiff.

COUNT I
Hostile Work Environment Based on Gender Identity in Violation of the
Montgomery County Human Rights Law

57. Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

58. The adverse actions and crude, suggestive, unwelcome, and hostile behavior to
which Plaintiff was subjected were severe or pervasive, affected the terms, conditions, or
privileges of her employment, and created a hostile work environment on the basis of her gender
identity.

59. Defendants are liable for the acts of their agents having created and maintained a
hostile work environment

60. Defendants knew or should have known about Defendants’ harassing behavior
and failed to reasonably respond to prevent or correct it.

61. Defendants discriminated against Plaintiff because of her gender identity in
violation of the Montgomery County Human Rights Law, Montgomery Cty. Code § 27-19.

62. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and

emotional distress,

12

 
63. Defendants committed these acts with reckless indifference to Plaintiff's
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill

will or evil motive, in order to deliberately and willfully injure Plaintiff.
COUNT II
Sex Discrimination in Violation of the
Montgomery County Human Rights Law

64, Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

65. Plaintiff is a transgender woman and at all times identifies as, expresses herself,
and is legally identified by the gender female,

66. As a transgender woman, Ms. Membreno does not conform to the stereotypes
associated with her assigned sex and/or gender at birth, male.

67. Defendants took adverse actions against Ms. Membreno and terminated Ms,
Membreno because of her sex.

68. Defendants discriminated against Plaintiff because of her sex in violation of the
Montgomery County Human Rights Law, Montgomery Cty. Code § 27-19,

69. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

70. Defendants committed these acts with reckless indifference to Plaintiff's

protected rights, intentionally without legal justification or excuse, influenced by hate or with ill

will or evil motive, in order to deliberately and willfully injure Piaintiff.

13

 
COUNT IV
Hostile Work Environment Based on Sex in Violation of the
Montgomery County Human Rights Law

71,‘ Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

72. Plaintiff is a transgender woman and at all times identifies as, expresses herself,
and is legally identified by her gender, female.

73. As a transgender woman, Ms. Membreno does not conform to the stereotypes
associated with her assigned sex and/or gender at birth, male.

74. The adverse actions and crude, suggestive, unwelcome, and hostile behavior to
which Plaintiff was subjected were severe or pervasive, affected the terms, conditions, or
privileges of her employment, and created a hostile work environment on the basis of her sex,

75, Defendants are liable for the acts of their agents having created and maintained a
hostile work environment

76. Defendants knew or should have known about Defendants’ harassing behavior
and failed to reasonably respond to prevent or correct it.

77. Defendants discriminated against Plaintiff because of her sex in violation of the
Montgomery County Human Rights Law, Montgomery Cty. Code § 27-19.

78. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

79. Defendants committed these acts with reckless indifference to Plaintiff's
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill

will or evil motive, in order to deliberately and willfully injure Plaintiff.

14

 
COUNT V
Gender Identity Discrimination in Violation of the
Maryland Fair Employment Practices Act

80. Plaintiff incorporates by reference and re-alleges cach of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

81. Plaintiffis a transgender woman.

82. Defendants took adverse actions against Ms. Membreno and terminated Ms.
Membreno because of her gender identity.

83. Defendants discriminated against Plaintiff because of her gender identity in
violation of the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-606.

84. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff has suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

85. Defendants committed these acts with reckiess indifference to Plaintiffs
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill
will or evil motive, in order to deliberately and willfully injure Plaintiff.

COUNT VI
Hostile Work Environment Based on Gender Identity in Violation of the
Maryland Fair Employment Practices Act

86. Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full. ,

87. The adverse actions and crude, suggestive, unwelcome, and hostile behavior to
which Plaintiff was subjected were severe or pervasive, affected the terms, conditions, or

privileges of her employment, and created a hostile work environment on the basis of her gender

identity.

15

 
88. Defendants are liable for the acts of their agents having created and maintained a
hostile work environment

89, Defendants knew or should have known about Defendants’ harassing behavior
and failed to reasonably respond to prevent or correct it.

90. Defendants discriminated against Plaintiff because of her gender identity in
violation of the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-606.

91. Asadirect and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

92. Defendants committed these acts with reckless indifference to Plaintiff's
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill
will or evil motive, in order to deliberately and willfully injure Plaintiff.

COUNT VII
Sex Discrimination in Violation of the
Maryland Fair Employment Practices Act

93. Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

94, Plaintiff is a transgender woman and at all times identifies as, expresses herself,
and is legally identified by the gender female.

95. As a transgender woman, Ms. Membreno does not conform to the stereotypes
associated with her assigned sex and/or gender at birth, male.

96. Defendants took adverse actions against Ms. Membreno and terminated Ms.

Membreno because of her sex. |

16

 
97. Defendants discriminated against Plaintiff because of her sex in violation of the
Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-606.

98. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff has suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

99. Defendants committed these acts with reckless indifference to Plaintiff's
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill
will or evil motive, in order to deliberately and willfully injure Plaintiff.

COUNT VIII
Hostile Work Environment Based on Sex in Violation of the
Maryland Fair Employment Practices Act

100. Plaintiff incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1-50 of this Complaint as if set out here in full.

101. Plaintiff is a transgender woman and at all times identifies as, expresses herself,
and is legally identified by her gender, female.

102. As a transgender woman, Ms. Membreno does not conform to the stereotypes
associated with her assigned sex and/or gender at birth, male.

103. The adverse actions and crude, suggestive, unwelcome, and hostile behavior to
which Plaintiff was subjected were severe or pervasive, affected the terms, conditions, or
privileges of her employment, and created a hostile work environment on the basis of her sex.

104, Defendants are liable for the acts of their agents having created and maintained a
hostile work environment

105. Defendants knew or should have known about Defendants’ harassing behavior

and failed to reasonably respond to prevent or correct it.

17

 
106, Defendants discriminated against Plaintiff because of her gender identity in
violation of the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-606.

107. As a direct and proximate cause of the discrimination to which she was subjected,
Plaintiff suffered and continues to suffer lost wages and benefits, humiliation, indignity, and
emotional distress.

108. Defendants committed these acts with reckless indifference to Plaintiff's
protected rights, intentionally without legal justification or excuse, influenced by hate or with ill

will or evil motive, in order to deliberately and willfully injure Plaintiff,

IN CONSIDERATION OF THE FOREGOING, Ms. Membreno respectfully requests
that this Court order the following relief:

i, Declare Defendants’ actions in violation of the Montgomery County Human
Rights Law, Montgomery Cty. Code § 27-19;

2. Declare Defendants’ actions in violation of the Maryland Fair Employment
Practices Act, Md. Code Ann., State Gov’t § 20-606;

3. Enter judgment for Ms. Membreno and against Defendants on all counts
contained herein;

4, Award Ms. Membreno reinstatement, back pay, and front pay;

5. Award Ms. Membreno compensatory damages in an amount to be determined by
a jury;

6. Award Ms. Membreno punitive damages in an amount to be determined by a jury;

7. Award reasonable attorneys’ fees, costs, expenses, pre-judgment interest, and

post-judgment interest;

18

 
8. Award Ms. Membreno damages in an amount to exceed $75,000;

9. Award injunctive relief, requiring that Defendants adopt practices and policies in
conformity with the requirements of the Montgomery County Code and Maryland Fair
Employment Practices Act, including a compliance review of policies at TGI Friday’s and
similar relief to ensure non-discrimination on the basis of sex, gender identity, gender
expression, and gender non-conforming people and requiring compliance with law; and

10. Grant such relief as this Court deems just and proper.

Respectfully submitted,

 
 
  
 
 

CORREIA

 

 
 

Jonathan C. Puth
Roshni C. Shikari (pre hac vice to follow)
Andrew M. Adelman (pro hac vice to follow)
Correia & Puth, PLLC

1400 16th St. NW, Suite 450

Washington, D.C. 20036

(202) 602-6500

jputh@correiaputh.com
rshikari@cotreiaputh.com
aadelman@correiaputh.com

Counsel for Plaintiff Diana Membreno

19

 
JURY DEMAND

   
 
  

Plaintiff demands a trial by jury on all issues contained herein. >

a

 

Jonathan C. Puth

Roshni C, Shikari (pro hac vice to follow)
Andrew M. Adelman (pre hae vice to follow)
Correia & Puth, PLLC

1400 16th St. NW, Suite 450

Washington, D.C. 20036

(202) 602-6500

jputh@correiaputh.com
rshikari@correiaputh.com
aadelman(@correiaputh.com

Counsel for Plaintiff Diana Membreno

20

 
VERIFICATION
I, Diana Membreno, declare under penalty of perjury that I have read the foregoing

Complaint and that it is true to the best of my knowledge, information, and belief.

 

Th
Diana Membrena

21

 
grvl4,, EK cIRCUIT CouRT [] DISTRICT COURT OF MARYLAND FOR Monlgomery County -

 

 

City/County
i Located at 50 Maryland Ave., Rockville, MD 20850 Case No. PbO49S~¥
“Lorcypt Court Address
STATE OF MARYLAND
or
Diana Membreno vs, Atlanta Restaurant Partners, LLC et al.

 

 

Plaintifi/Petitioner DefendantRespondent

REQUEST FOR SPOKEN LANGUAGE INTERPRETER

Requests for interpreter should be submitted to the court not less than thirty (30) days before the proceeding for which
the interpreter is requested,

Type of court proceeding: []Criminat ix] Civil (J Trafic (1 Juvenile (J Family Other: ee
If this request is for Juvenile, please check the appropriate box: [[] Delinquent (1 Child in Need of Assistance (CINA)

[1 Child in Need of Supervision (CINS) [] Termination of Parental Rights (TPR) 7] Adoption [] Other:
I, Hearing/trial date: Time: COUPTOORD: —seeeneenenennene

[_] An interpreter is needed for THIS HEARING OR EVENT ONLY,

[X] { am a party (Plaintiff or Defendant} and need an interpreter FOR ALL HEARINGS & EVENTS RELATED TO
THIS CASE, unless indicated otherwise.

2, Location of hearing/trial: 3, LANGUAGE: Spanish

4.DIALECT: ........ 5» Country & region where language is RE (do ey ze ‘*
Name of Person Requesting interpreter: Jonathan. Pulh eG —

Name of Person Who Needs Interpreter: Diana Membreno

 

 

4.-OM49
| HEC ZT eu
Person Needing Interpreter is the:

ourt
oO Defendant/Respondent oO Attorney of the Circuit G
{XJ Plaintiff/Petitioner CI Victim Clerk mery County; Md.

OO Victim's Representative (includes a family member or guardian of a victim Monigon is a minor, deceased, or disabled)

CL] Witness for: [J the Defendant/Respondent [1 the State (1 the Plaintiff/Petitioner [J Other:____ pang nn

NOTICE: Ifa court hearing or proceeding is postponed or continued, you ga
request. An interpreter will be provided for the new hearing date.

December 21, 2018

Date

Jonathan C. Puth

 
 
 
   

202) 602-6500

 

 

 

 

 

 

 

 

 

 

 

 

Primed Name Telephone Number
Correia & Puth, PLLC [400 L6th St, NW, Suife 450 (202) 602-6501
Address Fax
Washington, DC 20036 jputh@correiaputh,com
City, State, Zip E-mail
CERTIFICATE OF SERVICE
I certify that | served a copy of this Motion / request upon the following party or parties by:
[x] mailing first class mail, postage prepaid [7] hand delivery, on December 21,2018 —_ to:
‘Dats
See attached
Name Address
Name Address
Date Signature of Pasty Serving

CC-DC-041 (Rev. 07/2015)

 
CERTIFICATE OF SERVICE
I hereby certify that on this 21st day of December 2018, a copy of the foregoing Request
for Spoken Language Interpreter was filed with the Clerk of Court and served by certified mail
on the following parties:

ATLANTA RESTAURANT PARTNERS, LLC
1760 Peachtree St., Suite 200
Atlanta, Georgia 30309
Serve Resident Agent:
Burgess Law, LLC
8640 Ridgely’s Choice Dr., Ste 201A
Nottingham, MD 21236,

JACKMONT ADMINSTRATIVE SERVICES, LLC
1760 Peachtree St., Suite 200
Atlanta, Georgia 30309
Serve Registered Agent:
Daniel J. Halpern
1760 Peachtree St., Suite 200
Atlanta, GA 30309,

JACKMONT HOSPITALITY, INC.
1760 Peachtree St., Suite 200
Atlanta, Georgia 30309
Serve Registered Agent:
Daniel J. Halpern, CEO
1760 Peachtree St., Suite 200
Atlanta, GA 30309,

TGI FRIDAY’S
12281 Tech Rd.
Silver Spring, MD 20904
Serve:
Kevin Smith
General Manager
12281 Tech Rd,
Silver Spring, MD 20904

Defendants

 
  
 

 

 

Jonathan C. Puth
CORREIA & PUTH, PLLC
1400 16th Street, NW, Suite 450
Washington, DC 20036

(202) 602-6500

jputh@correiaputh.com

Counsel for Plaintiff Diana Membreno

 
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

DIANA MEMBRENO
Plaintiff,

Vv.
ATLANTA RESTAURANT PARTNERS, LLC; ) CIV No. T0995 ~V
JACKMONT ADMINSTRATIVE
SERVICES, LLC; JACKMONT HOSPITALITY,
INC; TGI FRIDAY’S

 

Defendants.

Smee eee Mme ne! Net Net” Momo” earn” Neuer” Smee” Snape!” et” nee”

 

RULE 1-313 CERTIFICATE

Pursuant to Rule 1-313 of the Maryland Rules, Jonathan C. Puth hereby certifies that he

is admitted to practice law in the State of Maryland and is a member of the Bar in good standing.

Dated: December 21, 2018 Respectfully,

 

 

Jonathan C, Puth

aA CORREIA & PUTH, PLLC
1400 16th Street, NW, Suite 450
Washington, DC 20036
(202) 602-6500

jputh@correiaputh.com

Counsel for Plaintiff Diana Membreno

 
 

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND
WRIT OF SUMMONS

{248)
Case No: 460995-V
TO: (Service Address)
ATLANTA RESTAURANT PARTNERS LLC BURGESS LAW LLG
1760 PEACHTREE ST SUITE #20¢6 8640 RIDGELY’S CHOICE DR
ATLANTA GA 30309 SUITE 201A

NOTTINGHAM MD 21236

You are hereby summoned to file a written response by pleading or motion in this court to the
attached complaint filed by:

DIANA MEMBRENO
| =«6rwithin 30 days after service of this summons upon you.

 

Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

TO THE PERSON SUMMONED:

1. Failure to respond within the time allowed may result in a default judgment or the granting
of the relief sought against you.

2, If you have been served with a Scheduling Order, your appearance is required pursuant to
the Scheduling Order, regardless of the date your response is due.

3. If you have questions, you should see an attorney immediately. If you need help finding an
attorney, you may contact the Bar Association of Montgomery County’s Lawyer Referral
Service online at www.barmont.org or by calling (301) 279-9100,

Bet —_——

Barbara H, Meiklejohn

CLERK of the Circuit Court
Montgomery County, Maryland
50 Maryland Avenue
Rockville, MD 20850-2393

Date Issued: 12/27/2018

 

NOTE:

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, the date, and the particular
place and manner of service. [Hf service is not made, please state the reason(s).

. Return of served or unserved process shall be made promptly and in accordance with Rule

3
4. If this summons is served by private process, process server shall file a separate affidavit as
required by Rule 2-126(a).

RETURN

[ ] Served on at
(Whom) (Data) (City/State/Country)

[ ] Summons and [ ] Show Cause Order and [ ] Complaint/Petition/Motion Served
[ ] Unserved

 

(Date} (Reason}

[ ] Sheriff

 

(Signature)

 

 

 

MIRE 20150059 _
SUMIRRE 1227/2008 Co:88s18

 
 

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

WRIT OF SUMMONS
(248)

Case No: 460995-V

TO: {Service Address)
ATLANTA RESTAURANT PARTNERS LLC BURGESS LAW LLC
1760 PEACHTREE ST SUITE #200 8640 RIDGELY’S CHOICE DR
ATLANTA GA 30309 SUITE 201A

NOTTINGHAM MD 214236

You are hereby summoned to file a written response by pleading or motion in this court to the
attached complaint filed by:

DIANA MEMBRENO
- within 30 days after service of this summons upon you.

 

Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

TO THE PERSON SUMMONED:

1. Failure to respond within the time allowed may result in a default judgment or the granting
of the relief sought against you.

2. If you have been served with a Scheduling Order, your appearance is required pursuant to
the Scheduling Order, regardless of the date your response is due.

3. If you have questions, you should see an attorney immediately. If you need help finding an
attorney, you may contact the Bar Association of Montgomery County’s Lawyer Referral
Service online at www.barmont.org or by calling (301} 279-9100,

R&=t—1

Barbara H. Meiklejohn

CLERK of the Circuit Court
Montgomery County, Maryland
5O Maryland Avenue
Rockville, MD 20850-2393

Date Issued: 12/27/2018

 

NOTE:

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, the date, and the particular
place and manner of service. [If service is not made, please state the reason(s}.

3. Return of served or unserved process shall be made promptly and in accordance with Rule
2-126.
4

If this summons is served by private procass, process server shall file a separate affidavit as
required by Rule 2-126{a}).

 

 

RETURN
[ ] Served __on at
(Whom) (Date) , (City/State/Country)
[ ] Summons and [ } Show Cause Order and [ ] Complaint/Petition/Motion Served
[ ] Unserved
(Date) (Reason)
[ ] Sheriff

 

Signature}

 

 

 

SUMIRAY 2a1s0a1s _
SUMMA LVI7/90N8 06:46:58

 
 

Barbara H. Meiklejohn

Clerk of the Circuit Court for Montgomery County, Maryland
50 Maryland Aveaue
Rockville, Maryland 2085-2397

December 27, 2018

RE: Notice of New Case Number for

DIANA MEMBRENO vs ATLANTA RESTAURANT PARTNERS LLC, ET At

Reference Case#:

Cage Type: DISCRIMINATION

(836)

Dear Sir/Madam:

Please be advised that the above referenced case was received on
December 21, 2018, in the office of the Clerk for Montgomery County.
This matter has been assigned case number 460995-V . Please

include this case number on all future papers to be filed in this case.

Sincerely,

Bat

Clerk of the Circuit Court
for Montgomery County,
Maryland

ATLANTA RESTAURANT PARTNERS LLC
1760 PEACHTREE ST SUITE #200
ATLANTA GA 30309

MEWOASE 227/208 SO:2150

 
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

DIANA MEMBRENO
Plaintiff

Vv, : Case No. 460995-V
: COMPLAINT FILED ON: 12/21/2018
ATLANTA RESTAURANT PARTNERS LLC; ET AL
Defendant :

Scheduling Order - Track 3
(738)
THIS ORDER IS YOUR OFFICIAL NOTICE OF CASE DEADLINES AND HEARINGS REQUIRING APPEARANCES. FAILURE TO
APPEAR AT HEARINGS OR COMPLY WITH ALL REQUIREMENTS MAY RESULT IN DISMISSAL, DEFAULT JUDGMENT,
EXCLUSION OF WITNESSES AND/OR EXHIBITS, ASSESSMENTS OF COSTS AND EXPENSES, INCLUDING ATTORNEY
FEES, OR OTHER SANCTIONS,

EVENT: [ATTENDANCE REQUIRED AT EVENTS) DEADLINE:
DEADLINE: PLT EXPERTS IDENTIFIED 03/21/2079
DEADLINE: FAOTION FOR ALTERNATIVE SERVICE FILED 04/78/2079
DEADLINE: DEF EXPERTS IDENTIFIED 05/20/2079
DEADLINE: ALL WRITTEN DISCOVERY SERVED BY 07/77/2079
DEADLINE; DISCOVERY COMPLETED 09/03/2079
DEADLINE: ADD‘L PARTIES JOINDER 09/10/2079

MEETING OF ALL COUNSEL, 09/16/2019 Time and place to be determined PLUS DEADLINES:
DEADLINE: DISPOSITIVE MOTIONS FILED 09/16/2079
DEADLINE; RULE 2-504. 3(B} NOTICE 03/16/2079
DEADLINE: ADR DEADLINE 09/23/2079
DEADLINE: JOINT PRETRIAL STATEMENT FILED 09/16/2019

SETTLEMENT CONFERENCE/PRETRIAL HEARING, 10/03/2019 02:30 PM ATTENDANCE REQUIRED
DEADLINE; PLEADING AMENDMENT TO BE DETERMINED AT PRETRIAL.

TRIAL COUNSEL SHALL APPEAR AT THE SETTLEMENT CONFERENCE/PRETRIAL HEARING, ACCOMPANIED BY THE
PARTIES AND THE INDIVIDUAL(S) WITH AUTHORITY TO SETTLE THE CASE. MOTIONS FILED IN TRACK 3 ACTIONS
SHALL NOT EXCEED 15 PAGES INCLUDING ANY MEMORANDUM OF LAW AND OPPOSITION/REPLY MOTIONS SHALL
NOT EXCEED 10 PAGES WITHOUT LEAVE OF THE COURT. IDENTIFICATION OF ADDITIONAL PARTIES AND
AMENDMENT OF PLEADINGS GOVERNED BY RULES 2-211, 2-331, 2-332 AND 2-341,

AFTER THE SETTLEMENT CONFERENCE, IF NEEDED, THE TRIAL DATE SHALL BE SET AT THE PRETRIAL HEARING
BETWEEN THE DATES NOTED BELOW. COUNSEL ARE ENCOURAGED TO CLEAR DATES WITH ONE ANOTHER AND
THE ASSIGNMENT OFFICE PRIOR TO THE CASE BEING CALLED. [TRIAL DATE BETWEEN: 11/62/2019 AND
02/10/2020.)

ANY MODIFICATIONS OF THIS SCHEDULING ORDER MUST BE REQUESTED BY WRITTEN MOTION FILED IN ADVANCE OF THE
DEADLINES OR HEARING DATES SOUGHT TO BE MODIFIED, PROVIDING GOOD CAUSE TO JUSTIFY ANY MODIFICATION THEREOF.

Possession and use of call phones, computers, other electronic devices, and cameras may be limited or prohibited in designated areas
of the court facility. The use of any camera, cell phone, or any electronte device for taking, recording, or transmitting photographs, videos,
or other visual images is prohibited In tha court facillty at all times, unless the court expressly grants permission in a specific Instance.

Reteat O Kasten,

Robert A. Greenberg
Circuit Administrative Judge

IF TRACK INFORMATION DOES NOT CORRESPOND TO

 

ATLANTA RESTAURANT PARTNERS LLC ASSIGNED TRACK, COUNSEL FOR THE DEFENDANT SHALL
1760 PEACHTREE ST SUITE #200 NOTIFY THE DCM COORDINATOR AT (240) 777-9358.
ATLANTA GA 30308 QUESTIONS? Flease sae the Court's GUIDE TO DCM ORDERS

and www.montgomerycountymd.gov/circuitcourtOCM.

CIVSCHDS 12/2775 02:24:40

 
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

DIANA MEMBRENO
Plaintiff

Vv. : Case No. 460995-V
: Judge:
ATLANTA RESTAURANT PARTNERS LLG, ET AL
Defendant :

SCHEDULING NOTICE AND ORDER OF COURT - TRACK 3
(1953)
COMPLAINT FILED ON 12/21/2018

 

It is by the Circuit Court for Montgomery County, Maryland, ORDERED as follows:

1) Proct of Service. Within sixty-five (65) days of the filing of the Complaint, Plaintiff must file
proof of service of the following on each of the Defendants: copies of the Summons, the
Complaint, this Scheduling Notice and Order of Court, Order for Mandatory Sattlament
Conference/Pretrial Hearing, and the Scheduling Order.

a) As to any Defendant for whom such proof of service has not been filed, the Court will
consider dismissing the Complaint without prejudice pursuant to Rule 2-507.

b} As to any Defendant not timely served, the Court may sever the case against that party.

c} A motion for alternative service as to any unserved Defendant may not be filed after the
121st day after filing of the complaint: DEADLINE: 04/18/2019

d} Defendants who are not served by the 121st day after filing of the complaint are subject to
dismissa! under Rule 2-507,

e) As to any Defendant served with the Summons and Complaint, the Defendant must file the
Defendant's Civil Information Form with the initial pleading and mail a copy to Plaintiff.

f} FAILURE TO SERVE A PARTY WILL NOT RESULT IN A MODIFICATION OF THE DEADLINES
OR REISSUANCE OF THE SCHEDULING ORDER

2) Answer or Other Responsive Pleading. Within the time permitted under Maryland Rules, each
Defendant must respend to the Complaint by filing an Answer or other responsive pleading.
These pleadings must be filed in accordance with Rule 2-321. If no timely response has been
filed, the Court, upon request, may enter an Order of Default pursuant to Rule 2-613.

 

3) Initial Discovery. No later than ninety (90) days from the filing of the complaint, the parties shail
complete sufficient initial discovery to enable them to make decisions regarding (a) settlement,
(b} consideration of available and appropriate forms of alternative dispute resolution (c} limitation
of issues, (d) stipulations, (e) any issues relating to preserving discoverable information, {f) any
issues relating to discovery of electronically stored information, including the form in which it Is
to be produced, (g) any issues relating to claims of privilege or of protection, and {h) other
matters that may be considered at the hearing, including:

a) Initial Disclosure of the Plaintiff's Experts to occur no later than deadline provided on the
Scheduling Order: The deadline for the disclosure of Plaintiff's experts is approximately ninety
(90) days from the date of filing, Given the early stage of discovery, while disclosure of the
area of expertise Is expected, some flexibility will be applied as to the specific opinion of
the expert. The abligation to supplement the information provided by this deadiine continues

ATLANTA RESTAURANT PARTNERS LLC
1760 PEACHTREE ST SUITE #200
ATLANTA GA 30309

Page One of Two

CIVND TS 12727/2010 O82 ah

 
Case No. 460995-V

and must be provided without delay as soon as it is known to the Plaintiff, but no fater than
one hundred twenty (120) days from the filing of the complaint, without leave of the Court.
This includes any substance of the findings and opinions, grounds for each opinion on which
the expert is expected to testify, as well as copies of all reports received from each expert
witness, Under no circumstances may this information be withheld.

4) Discovery of Electronic Information. Further, with regard to the discovery of electronic
information, the Parties shall confer in person or by telephone and attempt to reach agreement,
or narrow the areas of disagreement, as to the preservation of electronic Information, if any, and
the necessity and manner of conducting discovery regarding electronic information, and the
parties should address the following:

a) identification and retention of discoverable electronic information and what, if any, Initial
discovery and any party requests in order to identify discoverable electronic information;

b) Exchange of discoverable information in electronic format where appropriate, including:

i) The format of production, 4.¢e., PDF, TIFF or JPEG file or native formats such as Microsoft
Word, Word Parfact, etc., and the storage media on which the information shall be
exchanged: and

ii) Whether separate indices will be exchanged and whether the documents and information
exchanged will be electronically ntembared.

c) Whether the parties agree as to the apportionment of costs for production of alectronic
information that is not maintained on 4 party's active computers, computer servers or
databases;

d) The manner of handling inadvertent production of privileged materials; and

e) Whether the parties agree to refer electranic discovery disputes to a Special Magistrate for
resolution.

The parties shall reduce all areas of agreement, including any agreements regarding inadvertent
disclosure of privileged materials, to a stipulated order to be presented to the court.

5) Attorneys’ Fees. If a party intends to assert a “substantial claim" for attorneys’ fees, counsel
shall provide a written statement to the Court, setting forth whether the claim is pursuant to law,
statute or contract, identifying the legal theory, statute or contract provision, and whether tha
claim is triable by jury. The Court will determine whether to require enhanced documentation,
quarterly statements, or other procedures permitted by Maryland Rules. If triable by jury, the
Court will determine the necessity of a separate discovery schedule, to include, if appropriate,
the designation of experts relating to this issue. (See Rules 2-703, 2-704 and 2-705.)

7) Mediation, PLEASE BE ADVISED THAT THE COURT WILL ORDER MEDIATION IN THE ABOVE-
CAPTIONED CASE, PLEASE DISCUSS ADR/MEDIATION WITH THE OPPOSING PARTY (OR
COUNSEL, IF APPLICABLE). Partias choosing a mediator must pay the rate agreed upon by the
parties and the mediator. Where the court designates a mediator, pursuant to Rule 17-208, the
parties will pay the hourly rate established by the court. Counsel/parties may object to
participating in mediation in accordance with Maryland Rule 17-202(f) within thirty (30) days
after entry of the order, may file (A) an objection to the referral, (B} an alternative proposal, or
{C) a "Request to Substitute ADR Practitioner" substantially In the form set forth in Rule
17-202(g).

Date: 12/27/2018 Uted O rstey

Robert A. Greenberg
Circuit Administrative Judge

Questions? Please see www.montqomerycountymd.gov/circultcourtDCM or call the DCM coordinator
at 240-777-9358.

Page Two of Two

 
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

DIANA MENBRENO
Plaintitf
Case No. 460995-V
ve : Settlement Conference/
: Pretrial: 10/03/2019 time 2:30 PM
ATLANTA RESTAURANT PARTNERS LLC, ET AL
Defendant

ORDER FOR MANDATORY SETTLEMENT CONFERENCE/PRETRIAL HEARING - TRACK 3
{179)
COMPLAINT FILED ON 12/21/2018

 

In accordance with Maryland Rules of Procedure, Rule 2-504, and in order to administer the trial of cases in
a manner consistent with the ends of justice, in the shortest possible tima and at the least possible cost to
the Court and to litigants, it fs this 27th day of December, 2018, by the Circuit Court for Montgomery
County, Maryland,

ORDERED, that parties, representatives with authority to settle a case, and trial counsel shall appear in court
for a Settlement Conference and a subsequent Pretrial Hearing on the date set forth above, No further notice
will be given of this date. Unrepresented partles and/or trial counsel shall meet at least two weeks prior to
the hearing date to prepare a written joint pre-trial statement and endeavor to settle the case. If the parties
cannot agree to the meeting place or date, it shall be two weeks before the hearing date at 9:00 a.m. in the
lobby of the Court House. The joint pre-trial statament shall be signed by all parties and their attorneys and
shall be filed with the court at least seventeen days before the Settlamenit/Pretrial Hearing and shall contain
the fallowing:

1, Nature of the Case: A brief, non-argumentative statement suitable for reading to a jury.

2, Claims and/or Defenses: Each party to set forth a concise statement of all claims and defenses which
that party is submitting for trial.

3. Undisputed Issues and Facts: List all issues not in dispute and set forth stipulated facts.
4. Disputed Issues: List each disputed issue and the principal contentions of all parties respecting each.

5, Relief Sought: Specify nature and amount of each [tem of damage claimed or description of equitable
relief sought by each party.

6. Citations: List any cases or statutes which need to be called to the Court's attention.
7. Pending Motions: List title, movant, and filing date of pending motions.

8. Witnesses: Name, address and telephone number of each person who may be called to testify, As to
experts, list matters about which each expert will testify. No party may call at trial any witness omitted
from that party's pre-trial statement, except for impeachment or rebuttal purposes,

9, Exhibits; Attach a Ilsting of the exhibits to be offered in evidence by each party at the trial, other than
those expected to be used solely for impeachment, indicating which exhibits the parties agrae may be
offered In evidence without the usual authentication. Complete list of exhibits identifying by exhibit
number each dacument that may be offered at trial, (Stickers to be attached to each exhibit are
available in Clerk’s office.) Any objections to another party’s exhibits should be stated.

ATLANTA RESTAURANT PARTNERS LLC
1760 PEACHTREE ST SUITE #200
ATLANTA GA 30309

Page One of Two SIFTS VTv2TZ018 O20

 
Case No, 460995-V

10. Deposition Testimony: Designation by page and line of deposition testimony to be offered as
substantive evidence, not impeachment.

11. Pleadings and Discovery Responses: Designation by page and paragraph of any pleading or discovery
response to be offered as substantive evidence, not impeachment.

12, Demonstrative or Physical Evidence: Describe any items of non-testimonial, non-documentary
evidence -- models, samples, objects, etc. -- to be utilized at trial.

13, Videotapes: Identify any videotapes to be shown to the jury and authority for doing so.

14, Requested Jury Selection Questions: Identify those agreed upon and include any objections made by
either side.

15. Pattern Jury Instructions: Identify those agreed upon and those not agreed upon. Designate the source
of the instruction.

16. Non-Pattern Jury Instructions: Supply complete text of each instruction, with authorities, on a separate
page.

17, Verdict Sheet (if requested): Text of verdict sheet, including any special interrogatories, to be submitted
to the jury.

18, Settlement: Minimum demand; Maximum offer.
19. Estimated Length of Trial: # days:
and it is further

ORDERED, that counsel and unrepresented parties shall file the Joint Pretrial Statement no later than seventeen day:
(DEADLINE: 09/16/2019) before the Mandatory Settlament Conference and Pretrial Haaring; and it is further,

ORDERED, that in cases that have not reached a settlement by the Settlement Conference and Pretrial
Hearing date, that the parties and their counsel and representatives with the authority to settle
participate in good faith in a Settlement Conference. It is further ordered that parties not reaching
settlement proceed to a Pretrial Hearing before the Administrative Judge in order to set a trial date and
resolve other pretrial issues.

Reteat O rrteg,

Robert A. Greenbarg
Circuit Administrative Judge

Possession and use of cell phones, computers, other electronic devices, and cameras may be limited or prohibited
in designated areas of the court facility. The use of any camera, cell phone, or any electronic device for taking,
recording, or transmitting photographs, videos, or other visual images Is prohibited In the court facility at all times,
unless the court expressly grants permission in a specific instance.

IF TRACK INFORMATION DOES NOT CORRESPOND TO ASSIGNED FRACK,
COUNSEL FOR THE DEFENDANT SHALL NOTIFY THE DCM COORDINATOR AT (240) 777-9958.
QUESTIONS? PLEASE SEE the Court’s GUIDE TO DCM ORDERS and www.montgomerycountymd. gov/circuitcourtbCM

Page Two of Two

 
IN THE CIRCUIT COURT FOR
. Clty ur County °
CIVIL - NON-DOMESTIC CASE INFORMATION REPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIRECTIONS .

Plaintiff: This Information Report must be completed and attached to the complaint filed with the Clerk of Court
unless your case is exempted from the requirement by the Chief Judge of the Court of Appeals pursuant to Rule
2-111 (a). i

Defendant; You must file an Information Report as required by Rule 2-323(h).

THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
FORM FILED BY: (J PLAINTIFF () DEFENDANT CASE NUMBER
————“thikwhisny |
CASE NAME; aise vs. Sainin
PARTY'S NAME:
PARTY'S ADDRESS: PHONE: ee
jaylime prone,
PARTY'S E-MAIL: ue
lie represented by an attorney:
PARTY'S ATTORNEY'S NAME: PHONE:
PARTY'S ATTORNEY'S ADDRESS:
PARTY'S ATTORNEY'S E-MAIL: ‘
JURY DEMAND? Oves ON
RELATED CASE PENDING? OYes OONo If yes, Case #(s), if known:
ANTICIPATED LENGTH OF TRIAL: hours or days
- PLEADING TYPE
New Cnse: OB original CT Administrative Appeal O Appeal
Existing Case: O Post-Judgment- © Amendment
if filing in an existing case, skip Case Category/ Subcategory section - po to Relief section.
| _IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box)
CF Ashe '@ Government ane LAW {J Constructive Trust
as RSUTENCS Attorney Grievance - - = CJ] Contempt
G Assault and B ery erotal Product Liability Ci Bond Forfeiture Remission [J Deposition Notice
Conspiracy PROPERTY = O civil Rights (J Dist Ct Mto Appeal
Conversion CJ Adverse Possession (I County/Mnep! Code/Ord GJ Financial
‘C) Defamation Breach of Lease J Election Law ‘ OJ Grand Jury/Petlt Jury
C1 False AtresV/Imprisonment Detinue OF Eminent Domain/Condémn. (J Miscellaneous
Cl Fraud P Bistross/Dist ath (CT Environment (J Perpetuate Testimony/Evidence
(3 Lead Paint - DOB of Toreible Entry/Dotalner CJ Error Coram Nobis (7 Prod. of Documents Req.
‘Youngest Plt: Foreclosure C) Habeas Corpus 0 Recelvership &
(I Loss of Consortium CO Commercial F] Mendarve Set Aude Dead
C7 Malicious Prosecution (C) Residential Prisoner Rights Special Adm. - Atty
(J Malpractioe-Medica! {J Currenay or Vehicle CG Public info, Act Records J Subpoena IssuefQuash
O Malpractice-Professional (4 Deed of Trust (J Quarantine/lsolation © Trust Established
(1 Misrepresentation CJ Land Installments _ CI Writ of Certiorari C2 Trustee Substitution/Removal
oN B Wrens EwnLovMENT = gcponDER

Nulsanee EJ Right of Redemption [JADA Cl Peace Order
CJ] Premises Liability 3 Statement Condo {J Conspiracy EQUITY
(5 Product Liability (J Forfeiture of Property/ CU BEO/HR Q
CF) Speelfic Performance Personal Item CUFLSA G Declaratory Judgment

Toxic Tort Ch Proudulent Conveyance = CJ PMLA CJ Equitable Relief

Trespass (J Landiord-Tenant CJ Workers’ Compensation [2 InJunctive Relief
1) Wrongful Death [I Lis Pendens Tracts att () Mandamus
CONTRACT Cl Mechanie's Lien (J Wrongful Termination OTHER
(J Asbestos CJ Ownership INDEPENDENT O Accounting
CI Breach (I Partiton/Sale in Liew PROCEEDINGS (Friendly Suit

Business and Commercial = Quiet Tit C1 Assumption of Jurisdiction (Grantor in Possession

Gonfessed Ju ginent (Contd) Cl Return af Seized Property ( Authorized Sale () Maryland Insurance Administration
Debt ; CJ Right of Redemption (J Attomey Appointment Cl Miscellaneous
( Frand [CT Tenant Holding Over OT Body Attachment Issuance CJ Specifio Transaction

(Commission Issuance (7) Structured Settlements

CC-DCM-002 (Rev. | 1/2016) Page | of 3

 
 

| If NEW OR EXISTING CASE: RELIEF (Check All that Apply)

O Abatement C Earnings Withholding OC Judement-lnterest CI Return of Property

Cl Administrative Action (1) Enrollment OJudement-Summary (7 Sate of Property,

CO) Appointment of Receiver CJ Expungement Liability C1 Specific Performance
CJ Arbitration C1 Findings of Pact (7 Oral Examination’ CI Writ-Enor Coram Nobis
CJ Asset Determination G1 Foreclosure (Order CJ Writ-Execution

(3 Attachment b/f Judgment (2 Injunction CJ Ownership of Property OJ Writ-Gamish Property
FJ Cease & Desist Order = C] Judgment-Affidavit {J Partition of Property CJ Writ-Gamish Wages

[3 Condemn Blig (Gi Judginont-Attorney Fees (J Peace Order CI Writ-Habeas Corpus

© Contempt CO Judgment-Confessed CiPossession (3 Writ-Mandamvs

C7} Court Costs/Fees C7) Judgment-Consent OProduction of Records CI Writ-Possession

[J Damages-Campensatory (J Judgment-Declaratory CJ] Quarantine/lsolation Order

1 Damages-Punitive CF Judginent-Defhult *  FReinstatement of Employment

Ifyou indicated Liability above, mark one of the following, This information is not an admission and may not be
used for any purpose other than Track Assignment,

Gi Liability is conceded, 0 Liability is not conceded, but is not serlously in dispute. CF Liabitity Is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)
0 Under $10,000 0 $10,000-$30,000  (1430,000- $100,000 0 Over $100,000

O Medical Bills $ (J WageLoss$__ sss :—<i«éi‘«~déPrrcopeerty Damages

 

 

ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

1s this case appropriate for referral to an ADR process under Md, Rule 17-1017 (Check al! that apply)

 

A. Mediation CIYes No C. Settlement Conference Ol Yes (1 No
B, Arbitration GO Yes O No _ D, Neutral Evaluation Oves ONo
SPECIAL REQUIREMENTS

 

0 Tfa Spoken Language Interpreter is needed, check here and attach form CC-DC-041

G If you require an accommodation for a disability under the Americans with Disabilities Act, check here and
attach form CC-DC-049

 

ESTIMATED LENGTH GF TRIAL

 

With the exception of Baltitiore County and Baltimore City, please fill in the estimated LENGTH OF TRIAL.
, (Case will be tracked accordingly)
(7) 1/2 day of trial or less C13 days of trial time
C) | day of trial time {7} More than 3 days of trial time
(1 2 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

 

For all jurisdictions, if Bustness and Technology track designation under Md. Rule 16-308 is requested, attach a
duplicate copy of complaint and cheek ane of the tracks below.

( Expedited- Trial within 7 months C Standard - Trial within 18 months of
of Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev, 11/2016) Page 2 of 3

 
 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested,

C) ixpedited - Trial within 7 months CJ Standard - Trial within 18 months of
of Defendant's response Defendant's response

 

IF YOU ARE FILING YGUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY, PLEASE FILL OUT
THE APPROPRIATE BON BELOW,

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

im Expedited Trial 60 to 120 days from notice, Non-jury matters,
01 civitshort Trial 210 days from first answer,
FJ Civil-Standard Trial 360 days from first answer,
C1 custom Scheduling order entered by individual judge.
[J Asbestos Special scheduling order,
(CT) Lead Paint Fill in: Birth Date of youngest plaintiff__. ===,

ry Tox Sale Foreclosures Special scheduling order.
{C1 Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

oO Expedited Alechment Before Judgment, Declaratory Judgment (Simple), Administrative Appeals, District
(Trial Date-90 days) Court Appeals and Jury Trial Prayors, Guardianship, Injunction, Mandamus,
OJ Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment Related Cases, Fraud and
(Trial Date-240 days} © Misrepresentation, Internationa? Tort, Motor Tort, Other Personal Injury, Workers’ Compensation
” Cases.

Extended Standard Asbestos, Lender Liability, Professional Malpractice, Setlous Motor Tort or Personal Injury Cases
CTrtal Date-345 days) (medical expenses and wage loss of $100,000, expert and out-of-state witnesses (parties), and trial
of five or more days), State Insolvency.

‘Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major Product Liabilities,
(Trial Date-450 days) Other Complex Cases.

 

 

 

 

 

 

 

 

Bate ; Signature of Counsel ¢ Periy
Addrege Printed Name
City, State, Zip

CC-DCM.-002 (Rev. 11/2016) Page 3 of 3

 
